                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 FAVIAN BUSBY and MICHAEL                        )
 EDGINGTON, on their own behalf and on           )
 behalf of those similarly situated,             )
                                                 )
        Plaintiffs,                              )
 v.                                              )
                                                                 No. 20-cv-2359-SHL
                                                 )
 FLOYD BONNER, JR., in his official              )
 capacity, and SHELBY COUNTY                     )
 SHERIFF’S OFFICE,                               )
                                                 )
        Defendants.                              )

 ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND GRANTING IN PART
  AND DENYING IN PART PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION


       Before the Court is Defendants’ Motion to Dismiss, filed May 26, 2020. (ECF No. 25.)

Plaintiffs responded on May 29, 2020 (ECF No. 35) and Defendants replied on June 4, 2020

(ECF No. 37.) For the following reasons, Defendants’ Motion to Dismiss is DENIED.

       Also before the Court is Plaintiffs’ Motion for Class Certification, filed May 20, 2020.

(ECF No. 3.) Defendants responded in opposition to Plaintiff’s Motion for Class Certification on

May 26, 2020. (ECF No. 26.) For the following reasons, Plaintiffs’ Motion for Class

Certification is GRANTED IN PART and DENIED IN PART. The Court will address

Plaintiffs’ Motion for a Temporary Restraining Order shortly.

                                       BACKGROUND
       The world is currently in the midst of a pandemic as a result of the novel coronavirus

known as COVID-19. It has changed our way of life, both globally and in our community,
including in our detained population. It is highly contagious1 and potentially deadly.2 There is

no vaccine at this time, nor an effective treatment protocol, other than basic treatment of the

symptoms. The Centers for Disease Control and Prevention (“CDC”) currently concludes that

certain individuals are at “higher risk for severe illness from COVID-19,” 3 including “people

who are 65 years and older” as well as those with several “underlying medical conditions.”

       We face a world today that we have not previously experienced. COVID-19 is unlike

any virus those living today have seen, causing us all to alter our lives, stay distanced from one

another and wear protective gear to keep the virus at bay. Examining how we confine those

accused of crimes in this environment, particularly those who face a higher risk for a severe

illness, is as novel as the virus itself, challenging us to apply accepted concepts of law to

extraordinarily unique questions. The importance of getting it right cannot be overstated.

       Plaintiff Favian Busby is a pretrial detainee at the Jail who “has diabetes and takes

insulin.” (ECF No. 1, PageID 4.) Plaintiff Michael Edgington is also a pretrial detainee at the

Jail who is 60 years old. (Id.) Named Plaintiffs seek to represent the proposed class, with their




1
  “The virus that causes COVID-19 is thought to spread mainly from person to person, mainly
through respiratory droplets produced when an infected person coughs or sneezes. . . Spread is
more likely when people are in close contact with one another (within about 6 feet).” Centers for
Disease Control and Prevention, Frequently Asked Questions,
https://www.cdc.gov/coronavirus/2019-ncov/faq.html#Coronavirus-Disease-2019-Basics (last
visited June 6, 2020.).
2
 While the data changes daily, at the time of this Order, the CDC reports 1,973,797 confirmed
cases of COVID-19 cases in the United States, resulting in 112,133 known deaths. Centers for
Disease Control and Prevention, Cases in the U.S., https://www.cdc.gov/coronavirus/2019-
ncov/cases-updates/cases-in-us.html (last visited June 10, 2020.)
3
  Centers for Disease Control and Prevention, People Who Are at Higher Risk for Severe Illness,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
(last visited June 5, 2020.)


                                                  2
current counsel serving as class counsel. (ECF No. 3, PageID 214.) Plaintiff Busby seeks to

represent the Subclass, with his current counsel serving as counsel to the Subclass. (Id.)

                               PROCEDURAL BACKGROUND

       On May 20, 2020, named Plaintiffs filed a Petition for Writ of Habeas Corpus Pursuant to

28 U.S.C. § 2241 and Class Action Complaint for Declaratory Injunctive Relief. (ECF No. 1.)

Plaintiffs seek “urgent habeas and injunctive relief to protect medically vulnerable people and

people with disabilities detained” at the Shelby County Jail (“Jail”), located at 201 Poplar

Avenue in Memphis, Tennessee, in light of the COVID-19 pandemic. (Id.) Concurrently,

Plaintiffs filed a Motion for a Temporary Restraining Order (“TRO”) (ECF No. 2) and a Motion

for Expedited Consideration (ECF No. 3) of the TRO.

       The following day, the Court granted Plaintiffs’ Motion for Expedited Consideration and

ordered Defendants to respond. (ECF No. 12.) Defendants timely responded with a Motion to

Dismiss (ECF No. 25) and Response in Opposition to Plaintiff’s Motion for Class Certification

(ECF No. 26) on May 26, 2020. The Court held a hearing via video teleconference on May 27,

2020. (See ECF Nos. 34, 36.)

       Following the hearing, Plaintiffs responded to Defendants’ Motion to Dismiss on

May 29, 2020. (ECF No. 35.) Defendants replied on June 4, 2020. (ECF No. 37.)

                              PROPOSED CLASS DEFINITION

       Plaintiffs seek to certify a class defined as:

       All persons currently or in the future held at the Jail in pretrial custody during the
       COVID19 pandemic who are 55 and older, as well as all persons currently or in
       the future held at the Jail of any age who have: (a) lung disease, including asthma,
       chronic obstructive pulmonary disease (e.g., bronchitis or emphysema), or other
       chronic conditions associated with impaired lung function; (b) heart disease, such
       as congenital heart disease, congestive heart failure and coronary artery disease;
       (c) chronic liver or kidney disease (including hepatitis and dialysis patients); (d)

                                                  3
       diabetes or other endocrine disorders; (e) hypertension; (f) compromised immune
       systems (such as from cancer, HIV, receipt of an organ or bone marrow
       transplant, as a side effect of medication, or other autoimmune disease); (g) blood
       disorders (including sickle cell disease); (h) inherited metabolic disorders; (i)
       history of stroke; (j) neurological or developmental disability; (k) cancer or cancer
       treatments; (l) a BMI of 40 or more; and/or (m) muscular dystrophy or spinal cord
       injury.

       (ECF No. 3, PageID 214.)

       Within the Class, Plaintiffs seek to certify one subclass (“Subclass.”)

       The proposed Subclass is defined as:

       All persons currently or in the future held at the Jail in pretrial custody during the
       COVID19 pandemic who are at increased risk of COVID-19 complications or
       death because of disabilities as defined in the Americans With Disabilities Act
       (ADA) and Section 504 of the Rehabilitation Act. The Subclass includes everyone
       in the Class except those people who are vulnerable solely due to age or BMI.
       People with all other conditions listed in paragraph (1) above are people with
       disabilities as defined under federal law.

       (Id.)
                                           ANALYSIS
       I. Motion to Dismiss

       Defendants contend that Plaintiffs’ Petition must be dismissed for three reasons:4 (1) the

Petition is not cognizable under 28 U.S.C. § 2241 because it challenges the conditions of

confinement rather than the fact or duration of confinement, (2) Plaintiffs have yet to exhaust

state law remedies and (3) Plaintiffs’ have failed to comply with the requirements of the Prison

Litigation Report Act’s (“PLRA”). In response, Plaintiffs argue that (1) their claims are properly

brought under § 2241, (2) there is no available state remedy and (3) the PLRA does not apply to

their habeas claims.



4
  In their Reply to Plaintiffs’ Response to the Motion to Dismiss, Defendants argue that
Plaintiffs’ claims under the Americans with Disabilities Act and the Rehabilitation Act must fail.
(ECF No. 37, PageID 668.) However, because Defendants raise this argument for the first time
in their Reply, it is not well-taken, and not considered here.
                                                 4
               A.      Cognizable as a Habeas Claim

       Generally, inmates in state custody seeking pretrial habeas relief must bring their claims

under 28 U.S.C. § 2241. Atkins v. People of State of Mich., 644 F.2d 543, 546 n.1 (6th Cir.

1981); Winburn v. Nagy, No. 19-2398, at *2 (6th Cir. Apr. 23, 2020). Section 2241 provides a

federal district court with jurisdiction over petitions for habeas corpus where a petitioner is in

“custody in violation of the Constitution or laws or treaties of the United States.” § 2241(c)(3).

Suits challenging the “fact or duration of confinement fall within the traditional scope of habeas

corpus and accordingly are not cognizable under § 1983.” Thomas v. Eby, 481 F.3d 434, 438

(6th Cir. 2007.)

       These claims are cognizable under § 2241. Plaintiffs are challenging the execution or

manner of their pretrial detention. See Edwards v. Dewalt, 681 F.3d 780, 784 (6th Cir. 2012)

(“A prisoner can, for instance, use § 2241 to challenge the “execution or manner in which the

sentence is served.”) They do not challenge, or seek alteration of, jail conditions. At the

hearing, when asked directly if they are seeking a change in jail conditions, Plaintiffs’ counsel

explained:

       We are certainly not asking you, Your Honor, to go in and make changes to the [jail]
       conditions. But the reason why we're not asking for that is because the challenge that we
       are presenting is to the validity of the confinement . . . . [T]here are no conditions at the
       jail under which Petitioners and the class members who are medically vulnerable or at
       otherwise at high risk of severe infections or death from COVID-19 can be safe.

(ECF No. 36, PageID 582.)

       Plaintiffs argue that, regardless of whether conditions improve at the Jail, their challenge

is to the fact that they are being confined in a community facility such as the Jail. (ECF No. 1,

PageID 19–20.) So long as they are confined at the Jail during the pandemic, Plaintiffs contend

that their confinement is unconstitutional. (ECF No. 2, PageID 53.) The nature of Plaintiffs’



                                                  5
challenge, along with their requested relief— release or enlargement of custody—means that

their claims are properly brought under § 2241.5 See Wilson v. Williams, 2020 U.S. App.

LEXIS 14291, *4 (6th Cir. 2020) (“Where a petitioner claims no set of conditions would be

constitutionally sufficient, we construe the petitioner’s claim as challenging the fact of the

confinement”); see also Wilson, Case No. 20-3441, ECF No. 54 (6th Cir. June 9, 2020) (same).

       Given the facts here, Plaintiffs could have theoretically pled a § 1983 claim, but under

which law they plead is their prerogative. See Ansfield v. Omnicare, Inc., 769 F.3d 455, 467

(6th Cir. 2014) (finding that a plaintiff is the “master of its complaint, which means that it can

choose the forum in which to file and the law under which it wishes to seek relief”). Of course,

this does not require the Court to ultimately grant the relief they seek. But, at a minimum, the

Court finds that Plaintiffs’ pleading under § 2241 was proper.

               B.      Availability of State Remedies

       Generally, where state inmates seek relief under § 2241, they “must exhaust all available

state court remedies before proceeding in federal court.” Phillips v. Court of Common Pleas,

Hamilton Cty., Ohio, 668 F.3d 804, 810 (6th Cir. 2012). However, “exhaustion is a problem

only if the state still provides a remedy for the habeas petitioner to pursue, thus providing the

state courts an opportunity to correct a constitutionally infirm state court conviction.” Rust v.




5
  That part of Plaintiffs’ requested relief is not release from custody but simply “enlargement” of
the custody, in a form such as home confinement, does not preclude Plaintiffs from filing under §
2241. After all, unlike the other habeas statute, § 2255, there is “no similar requirement in §
2241 that a petitioner claim release from custody.” Wagner v. United States, 2020 WL 974894,
at *6 (6th Cir. Feb. 28, 2020) (emphasis in original). For this reason, under § 2241, an inmate
can bring “challenges to the location where a sentence is served, prison transfers, or a prison’s
requirement that a prisoner make restitution payments while confined.” Id. (citations omitted).

                                                  6
Zent, 17 F.3d 155, 160 (6th Cir. 1994). “If no remedy exists, and the substance of a claim has

not been presented to the state courts, no exhaustion problem exists.” Id.

       No exhaustion problem exists here. Certainly, state courts have an obligation to uphold

federal constitutional law, and they often have procedures in place for people seeking relief for

constitutional violations. See Stone v. Powell, 428 U.S. 465, 494 (1976). But given ample

opportunity, Defendants fail to show that courts in Shelby County have procedures in place for

the type of substantive due process grievances Plaintiffs bring to this Court. That is

understandable. Pretrial detention should not last long.

       Yet, what we have here are potentially hundreds of medically vulnerable people who seek

release from a county jail amid a pandemic. The absence in Tennessee law of both a normal and

a proven procedure which provides relief based on these unique medical needs for release means

pretrial inmates in Shelby County have no available state remedies. See O'Sullivan v. Boerckel,

526 U.S. 838, 845 (1999) (noting that “state prisoners do not have to invoke extraordinary

remedies when those remedies are alternatives to the standard review process and where the state

courts have not provided relief through those remedies in the past”).

       Defendants cite to various Tennessee statutes, but none provide an avenue for inmates to

seek the relief requested here. The Tennessee habeas statute is triggered in only two situations,

neither of which arise here: where a conviction is void because the trial court was without

jurisdiction or where a defendant remains confined despite the expiration of his sentence. See

State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000); Benson v. State, 2019 WL 1388195, at *2

(Tenn. Crim. App. Mar. 26, 2019) (affirming denial of a pretrial inmate's habeas petition because

it was “premature in that there were no convictions at the time of the . . . petition”) .




                                                   7
        Neither do the Tennessee’s pretrial processing statutes cited by Defendants provide an

available remedy. After an arrest, Tennessee courts first consider releasing a “bailable”

inmate—all pretrial criminal defendants save those charged with capital offenses—on their own

recognizance or on an unsecured bond. See Hill v. Hall, No. 3:19-CV-00452, 2019 WL

4928915, at *3 (M.D. Tenn. Oct. 7, 2019). In deciding whether to release an inmate on their

own recognizance, courts look to the following factors, none of which require consideration of

an inmate’s health risks during confinement:

   1. The defendant's length of residence in the community;
   2. The defendant's employment status and history, and financial condition;
   3. The defendant's family ties and relationships;
   4. The defendant's reputation, character and mental condition;
   5. The defendant's prior criminal record, including prior releases on recognizance or bail;
   6. The identity of responsible members of the community who will vouch for defendant's
      reliability;
   7. The nature of the offense and the apparent probability of conviction and the likely
      sentence, insofar as these factors are relevant to the risk of nonappearance; and
   8. Any other factors indicating the defendant's ties to the community or bearing on the risk
      of willful failure to appear.

   Tenn. Code Ann. § 40-11-115.

        If release upon recognizance or on an unsecured bond is not appropriate, the court may

impose conditions, such as bail, to help ensure the defendant’s appearance in court. See id. And

even after those conditions are imposed, courts may alter those conditions, an option heavily

relied on by Defendants. Yet, the same agnosticism to an inmate’s medical condition in the

initial bail decision process pervades these pretrial processing statutes. See Tenn. Code Ann. §§

40-11-116, -118. At none of these pretrial junctures do state courts have to consider an inmate’s

request for release due to health risks. And because pretrial inmates in Shelby County seek

exactly that, the various appellate procedures Defendants cite are equally unavailable to inmates.

See Cameron, 2020 WL 2569868, at *14 (E.D. Mich. May 21, 2020).



                                                8
       Defendants also point to recent Tennessee Supreme Court orders relating to the COVID-

19 pandemic, but unfortunately none address this particular issue. While the Tennessee Supreme

Court has ordered various measures to ensure that critical proceedings continue, none of the

measures in its orders outline a way in which a medically vulnerable pretrial detainee, in any

state jail, may seek release based on that status. See In Re: Covid-19 Pandemic, No. ADM2020-

00428 (Tenn. March 25, 2020).

       Defendants attempt to rely on several state court decisions to argue that Tennessee courts

regularly entertain similar constitutional grievances, but those cases are not on-point. In none of

the cases did the Tennessee courts consider a pretrial inmate’s allegation that her substantive

right to medical treatment under the Eighth Amendment was violated. Rather, in the cases cited,

the state courts considered inmates’ procedural grievances, unrelated to health concerns, that

arose amid pretrial detention. See, e.g., State v. Burgins, 464 S.W. 3d 298, 307–08 (considering

whether pretrial detention without bond was a procedural due process violation); State v. Leavy,

1999 Tenn. Crim. App. LEXIS 1296, *7 (finding detention of a pretrial juvenile inmate without

bond was not a procedural due process violation).

       Defendants’ reliance on the declarations of Shelby County Criminal Court judges is also

inapposite. The declarations, (ECF Nos. 27-3, 27-4), while addressing several important issues,

do not point to any instance where a pretrial inmate’s request for release due to medical reasons

was heard, and ruled on, based on a state statute or rule of criminal procedure. Of course, certain

judges may be discretionarily (and sua sponte) considering pretrial inmates’ health risks. But

evidence of even that happening in a particular instance in Shelby County has not been presented

to this Court. Moreover, even if that was the case sometimes, it would be among those




                                                 9
“extraordinary” state law remedies that are “technically available to the litigant but not required

to be exhausted.” Smith v. Morgan, 371 F. App'x 575, 579 (6th Cir. 2010).

       In sum, there is no normal and proven available state remedy by which a medically-

vulnerable pretrial detainee may challenge his custody or bond based on his medically-

vulnerable status. Therefore, exhaustion is not required.

               C.      Applicability of the PLRA

       Given that Plaintiffs’ claims are cognizable under § 2241, the PLRA’s requirements do

not apply here. See 18 U.S.C. 3626(g)(2)(noting that the PLRA’s requirements do not apply to

“habeas corpus proceedings challenging the fact or duration of confinement in prison”); Wilson,

2020 U.S. App. LEXIS 14291, *4 (“Petitioners’ proper invocation of § 2241 also forecloses any

argument that the PLRA applies given its express exclusion of habeas corpus proceedings

challenging the fact or duration of confinement in prison from its ambit”) (quotations omitted).

Even if this was a § 1983 action, it is unclear whether the PLRA would preclude the Court’s

consideration of this matter. See Cameron, 2020 WL 2569868, at *14 (holding that the PLRA’s

requirement that a three-judge panel enter a prison release order due to a constitutional violation

does not apply where overcrowding is not the primary cause of the violation).

       For these reasons, Defendants’ Motion to Dismiss is DENIED.

       II.     Motion for Class Certification

       The Court next turns to Plaintiffs’ Motion for Class Certification.

               A.      Class Definition

       Plaintiffs seek to certify a class of detainees who are at a higher risk for severe illness

from COVID-19. However, the definition offered by Plaintiffs for that proposed Class is much




                                                 10
broader than the CDC’s list of persons who are at higher risk for adverse reaction should they

contract COVID-19.6

       First, the CDC concludes that those age 65 and older, and those with certain underlying

medical conditions face a higher risk of severe consequences should they contract COVID-19.

According to the CDC, the underlying medical conditions include:


           •   People with chronic lung disease or moderate to severe asthma
                  o Including chronic obstructive pulmonary disease (COPD) (including
                      emphysema and chronic bronchitis), idiopathic pulmonary fibrosis and
                      cystic fibrosis
           •   People who have serious heart conditions
                  o Including heart failure, coronary artery disease, congenital heart disease,
                      cardiomyopathies and pulmonary hypertension
           •   People who are immunocompromised
                  o Many conditions can cause a person to be immunocompromised, including
                      cancer treatment, smoking, bone marrow or organ transplantation, immune
                      deficiencies, poorly controlled HIV or AIDS, and prolonged use of
                      corticosteroids and other immune weakening medications
           •   People with severe obesity (body mass index [BMI] of 40 or higher)
           •   People with diabetes
           •   People with chronic kidney disease undergoing dialysis
           •   People with chronic liver disease, including cirrhosis
           •   People with hemoglobin disorders, including sickle cell disease and thalassemia7

       Despite the CDC’s position on the age of the vulnerable population, Plaintiffs’ proposed

Class includes all persons who are 55 years of age or older. Plaintiffs justify this expanded class

definition because “incarcerated patients tend to age faster than non-incarcerated persons.” (ECF



6
  Centers for Disease Control and Prevention, People Who Are at Higher Risk for Severe Illness,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
(last visited June 5, 2020.)
7
  Id.; Centers for Disease Control and Prevention, Groups Who Are at Higher Risk for Severe
Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-
risk.html. The Court notes that medical information regarding COVID-19 is constantly
evolving. Defendants do not contest the legitimacy of any of the medical conditions Plaintiffs
propose to be used to consider membership in the Class.

                                                11
No. 2, PageID 46.) However, the Court is not persuaded by this argument and declines to depart

from the CDC’s guidelines in this sole area.

          As to the “medically vulnerable,” Plaintiffs specifically list hepatitis, endocrine disorders,

metabolic disorders, people with a history of stroke and people with muscular dystrophy or a

spinal cord injury in their list of medically vulnerable class members. These conditions are not

listed on the CDC website, which is the cited source of information in Plaintiffs’ filings. (See

ECF No. 2, PageID 45 n.4.) Further, while Plaintiffs list asthma as a condition, the CDC

concludes that only “moderate to severe asthma” is a condition which may exacerbate COVID-

19.8

          The Court has “broad discretion to modify class definitions.” Wilson v. Williams, 2020

U.S. Dist. LEXIS 70674, at *15 n.49 (N.D. Ohio April 22, 2020.) Because both Parties rely on

the CDC for guidance regarding health information related to COVID-19, the Court narrows the

proposed Class to be in conformity with the CDC guidelines. The Court will consider the

following to be the definition of the Class:

             1. People 65 years and older;
             2. People with chronic lung disease or moderate to severe asthma (including chronic
                obstructive pulmonary disease (COPD) (including emphysema and chronic
                bronchitis), idiopathic pulmonary fibrosis and cystic fibrosis);
             3. People who have serious heart conditions (including heart failure, coronary artery
                disease, congenital heart disease, cardiomyopathies and pulmonary hypertension);
             4. People who are immunocompromised (including cancer treatment, smoking, bone
                marrow or organ transplantation, immune deficiencies, poorly controlled HIV or
                AIDS, and prolonged use of corticosteroids and other immune weakening
                medications);
             5. People with severe obesity (body mass index [BMI] of 40 or higher);
             6. People with diabetes;
             7. People with chronic kidney disease undergoing dialysis;
             8. People with chronic liver disease, including cirrhosis; and
             9. People with hemoglobin disorders, including sickle cell disease and thalassemia.


8
    Id.
                                                   12
           B.       Criteria for Class Certification

       Rule 23 of the Federal Rules of Civil Procedure (“FRCP”) governs class certification.

Four requirements must be met for the Court to certify a class: numerosity (“the class is so

numerous that joinder of all members is impracticable”); commonality (“there are questions of

law or fact common to the class”); typicality (“the claims and defense of the representative

parties are typical of the claims or defenses of the class”); and adequacy of representation (“the

representative parties will fairly and adequately protect the interests of the class.”). Fed. R. Civ.

P. 23(a). In addition to these requirements, the class must fall into at least one of the categories

listed in FRCP 23(b). Coleman v. GMAC, 296 F.3d 443, 446 (6th Cir. 2002.) Plaintiffs carry

the burden of proof by a preponderance of the evidence that the class is proper. Wal-Mart

Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011.)

                       1.      Numerosity

       Joinder of all parties must be impractical to meet the first factor of FRCP 23(a). While

there is no strict minimum number of plaintiffs defined by law, “Courts within the Sixth Circuit

have recently stated that the numerosity requirement is fulfilled when the number of class

members exceeds forty.” In re Wal-Mart ATM Fee Notice Litigation, 2015 WL 6690412, at *7

(W.D. Tenn. Nov. 3, 2015) (quotation and citation omitted.) Here, Plaintiffs, largely using the

open-source research that is available to them at this stage of the litigation, estimate that

membership of the proposed Class and Subclass “exceeds 300.”9 (ECF No. 3, PageID 218–19.)




9
 Plaintiffs calculate this estimate based on the number of people in the Jail, epidemiologists’
estimates on the number of people who have a chronic health condition and publicly available
data regarding the age of currently detained individuals at the Jail. (ECF No. 3, PageID 218–19.)
The Court finds, that, despite its narrowing of the proposed class, it is highly likely that there are
more than 40 detainees who fit the modified Class definition.
                                                  13
        Defendants argue that Plaintiffs “have presented no actual evidence about the proposed

class.” (ECF No. 26, PageID 339.) Notably, while Defendants criticize the strength of

Plaintiffs’ proof on numerosity, they do not actually contradict any of the data Plaintiffs rely on

in their estimate, nor do they aver that it is incorrect. In fact, part of Plaintiffs’ request for data in

the TRO is that which would likely be used to satisfy this requirement. However, Defendants

oppose producing that data. Defendants’ demanding that Plaintiffs meet their burden while also

keeping the information from them smacks of the proverbial “having one’s cake and eating it,

too.” They cannot have it both ways.

        The Court finds that, based on the record at this stage and by a preponderance of the

evidence, joinder is impractical and numerosity is met.

                        2.      Commonality

        FRCP 23(a)(2) requires that “there [be] questions of law or fact common to the class.”

“What matters to class certification . . . is not the raising of common ‘questions’—even in

droves—but, rather, the capacity of a classwide proceeding to generate common answers apt to

drive the resolution of the litigation.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)

(citation omitted.)

        Plaintiffs aver that there are questions of both law and fact which pertain to all members

of the Class and Subclass and propose three that meet this criteria. (ECF No. 3, PageID 221.)

First, “[d]oes COVID-19 present a risk of harm so severe to Class members detained at Shelby

County Jail that the only constitutionally permissible way to protect them is to release them?”

(Id. at PageID 222.) Second, “[h]ave Defendants failed to provide Subclass members reasonable

modifications to protect against COVID-19 in violation of disability rights laws?” (Id.) Lastly,




                                                   14
“[i]s release of Class and Subclass members from custody in light of the COVID-19 pandemic

the only way the Jail can adequately protect vulnerable people from injury or death?” (Id.)

       Defendants contest the commonality of the purported Class and Subclass based on the

“individualized assessment” which would be required prior to the release of any detainee. (ECF

No. 26, PageID 342.) They contend that an individual assessment must be done to determine

whether the Jail can provide proper medical treatment, whether the detainee is a threat to the

safety of the community, whether the detainee has a safe place to go should he or she be released

and whether the detainee might put the public at risk of infection. (Id.) Defendants also raise

issues related to the rights of crime victims, who, under the Tennessee Constitution, have

enumerated rights which could be impacted by class certification. See Tenn. Const. art. I § 35.

Notably, these rights include the right to be informed of proceedings and release of an accused,

as well as to be present at all proceedings at which a defendant has the right to be present. Id.

       Here, all members of the purported Class and Subclass are allegedly suffering the same

injury due to Defendants’ alleged response to COVID-19. Despite the individual assessments

that must occur if Plaintiffs are ultimately successful on the merits of their claims, there are

common questions of fact and law that can be answered for the entire proposed Class to expedite

a resolution. While Defendants are correct that individual assessments will have to be

conducted, the commonality requirement does not require that all questions must be the same for

all class members. “Even if individualized determinations . . . are necessary, the ‘mere fact that

questions peculiar to each individual member of the class remain after the common questions of

the defendant’s liability have been resolved does not dictate the conclusion that a class action is

impermissible.” Cameron, 2020 WL 2569868, at *18 (quoting Sterling v. Veliscol Chem. Corp.,

855 F.2d 1188, 1197 (6th Cir. 1998.))



                                                 15
        Because there are questions of law and fact that are common among the proposed

members of the Class and Subclass, the Court finds by a preponderance of the evidence that

commonality has been met.

                        3.     Typicality

        "A claim is typical if it arises from the same event or practice or course of conduct that

gives rise to the claims of other class members, and if [the named plaintiff's] claims are based on

the same legal theory." Beattie v. CenturyTel, Inc., 511 F.3d 554, 561 (6th Cir. 2007) (quotation

omitted.) Here, the purported Class and Subclass have the same claim, that, given their age

and/or medical status, their current detention is unconstitutional in light of COVID-19. The legal

theories are the same despite the potential for different results after individualized assessments

later in litigation.

        The Court finds by a preponderance of the evidence that typicality has been met.

                        4.     Adequacy of Representation

        There are two criteria for determining whether “the representative parties will fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The representative and

the unnamed members must have common interests, and it must appear that the representative

will vigorously prosecute the interests of the class. In re Am. Med. Sys., Inc., 75 F.3d 1069,

1083 (6th Cir. 1996.)

        Here, Defendants did not contest the adequacy of representation. Named Plaintiffs and

the remainder of the purported class have incentive to prosecute the case vigorously because

their interests are identical. Due to the potential fatal result of contracting COVID-19, their

incentive is high. Further, Plaintiffs are represented by several competent counsel and

organizations that have experience in this area of litigation.


                                                 16
               C.      FRCP 23(b)(2)

       In addition to meeting all of the factors under FRCP 23(a), plaintiffs must meet one of the

criteria under FRCP 23(b). Certification under FRCP 23(b)(2) is appropriate where the party

seeking it shows that "the party opposing the class has acted or refused to act on grounds that

apply generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole." Fed. R. Civ. P. 23(b)(2). Courts have found that

the requirements of Rule 23(b)(2) are “almost automatically satisfied in actions primarily seeking

injunctive relief.” Williams v. City of Philadelphia, 270 F.R.D. 208, 222 (E.D. Pa. 2010) (citing

Baby Neal v. Casey, 43 F.3d 48, 58 (3d Cir. 1995)) (additional citation omitted). "Numerous

courts have held that Rule 23(b)(2) is an appropriate vehicle in actions challenging prison

conditions." Id. at 222 (citing cases).

       Here, Plaintiffs seek injunctive relief that requires Defendants to take specific action to

address alleged ongoing constitutional violations of pretrial detainees at the Jail. This action

falls under FRCP 23(b)(2).

                                          CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss is DENIED, and Plaintiffs’

Motion for Class Certification is GRANTED IN PART and DENIED IN PART. The Court

concludes that the modified Class and Subclass meet the requirements for class certification.

       The Class consists of all:

           1. People 65 years and older;
           2. People with chronic lung disease or moderate to severe asthma (including chronic
              obstructive pulmonary disease (COPD) (including emphysema and chronic
              bronchitis), idiopathic pulmonary fibrosis and cystic fibrosis);
           3. People who have serious heart conditions (including heart failure, coronary artery
              disease, congenital heart disease, cardiomyopathies and pulmonary hypertension);
           4. People who are immunocompromised (including cancer treatment, smoking, bone
              marrow or organ transplantation, immune deficiencies, poorly controlled HIV or

                                                  17
                 AIDS, and prolonged use of corticosteroids and other immune weakening
                 medications);
            5.   People with severe obesity (body mass index [BMI] of 40 or higher);
            6.   People with diabetes;
            7.   People with chronic kidney disease undergoing dialysis;
            8.   People with chronic liver disease, including cirrhosis; and
            9.   People with hemoglobin disorders, including sickle cell disease and thalassemia.

        The subclass consists of:

            All persons currently or in the future held at the Jail in pretrial custody during
            the COVID19 pandemic who are at increased risk of COVID-19
            complications or death because of disabilities as defined in the Americans
            With Disabilities Act (ADA) and Section 504 of the Rehabilitation Act. The
            Subclass includes everyone in the Class except those people who are
            vulnerable solely due to age or BMI. People with all other conditions listed in
            paragraph (1) above are people with disabilities as defined under federal law.

        The Court ORDERS Defendants to file a list of Class and Subclass members on the

docket, no later than noon on Friday, June 12, 2020. This list shall include: the detainee’s full

name, the pod and cell number where the detainee is currently housed at the time of this Order

and whether the detainee is occupying the cell alone, or the number of cellmates who live with

the detainee. The Court will address the Motion for Temporary Restraining Order shortly and

will include a schedule for the next steps in this litigation at that time.

        IT IS SO ORDERED, this 10th day of June, 2020.

                                                s/ Sheryl H. Lipman
                                                SHERYL H. LIPMAN
                                                UNITED STATES DISTRICT JUDGE




                                                   18
